UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------- x
                                                         :
UNITED STATES OF AMERICA                                 :
                                                         : GOVERNMENT’S FORFEITURE
                  -v.-                                   : BILL OF PARTICULARS
                                                         :
JAMAL WATSON,                                            : 19 Cr. 212 (VEC)
       a/k/a “Jiggles,”                                  :
       a/k/a “Cedric,”                                   :
PERRY WELLS,                                             :
STEVE CAMPBELL,                                          :
KARL DUNCAN,                                             :
ALBERT MCDUFFIE,                                         :
       a/k/a “Alley Cat,”                                :
SILVESTRE MAHON,                                         :
       a/k/a “Kito,”                                     :
ROBERT CHERRY,                                           :
LEO RUSS, and                                            :
RUSSELL COOK,                                            :
                           Defendants.                   :
-------------------------------------------------------- x

               Pursuant to United States v. Grammatikos, 633 F.2d 1013, 1024 (2d Cir. 1980), the

Government respectfully gives notice that the property subject to forfeiture as a result of the

offense charged in Count One of the Indictment, as alleged in the Forfeiture Allegation and/or the

Substitute Asset Provision in the Indictment, includes but is not limited to the following:

                  i) 116-48 Lincoln Street, South Ozone Park, New York 11420; and
                  ii) 111-37 133rd Street, South Ozone Park, New York 11420.

Dated: New York, New York
       March 28, 2019

                                                         GEOFFREY S. BERMAN
                                                         United States Attorney for the
                                                         Southern District of New York


                                                    By: ____________________________
                                                        LOUIS PELLEGRINO
                                                        Assistant United States Attorney
                                                        Tel.: (212) 637-2617
